t c summary opinion united_states tax_court shash schaekar petitioner v commissioner of internal revenue respondent docket nos 19365-16s 893-17s filed date shash schaekar pro_se christiane c sanicola david m carl and sandeep singh for respondent summary opinion guy special_trial_judge these cases were heard pursuant to the provisions of sec_7463 in effect when the petitions were filed pursuant to 1these cases were consolidated for purposes of trial briefing and opinion 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the taxable_year sec_2013 sec_2014 continued sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for federal_income_tax deficiencies and accuracy-related_penalties for the taxable years and in the amounts as follows penalty year deficiency sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number petitioner filed timely petitions for redetermination with the court pursuant to sec_6213 he resided in california when the petitions were filed after concessions the issues remaining for decision are whether petitioner is entitled to deductions for moving_expenses of dollar_figure and dollar_figure for the taxable_year sec_2013 and sec_2014 respectively entitled to deductions claimed on schedules a itemized_deductions in excess of amounts allowed by respondent continued and years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 3petitioner concedes that he failed to report wage income of dollar_figure for the taxable_year the parties agree that the business_losses that petitioner reported on schedules c profit or loss from business are limited to dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2013 sec_2014 and sec_2015 respectively and liable for accuracy-related_penalties for the years in issue under sec_6662 background4 in petitioner was hired as an engineer at tyco electronics corp tyco in wilsonville oregon in while still employed at tyco he moved his residence from portland oregon to wilsonville petitioner’s move to wilsonville was not related to the commencement of work at a new principal place of employment at some point in petitioner left his position at tyco and moved to sausalito california to look for a job in the san francisco bay area he subsequently moved back to wilsonville but shortly thereafter accepted a position at genentech inc genentech in san mateo california in date petitioner moved back to sausalito and began work at genentech genentech paid dollar_figure to cover petitioner’s moving_expenses including incidental items meals storage and shipment expenses and temporary lodging_expenses for approximately four weeks 4some of the facts have been stipulated petitioner filed form_1040 u s individual_income_tax_return for each of the years in issue he reported wages of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2013 sec_2014 and sec_2015 respectively petitioner claimed deductions for moving_expenses of dollar_figure and dollar_figure for the taxable_year sec_2013 and sec_2014 respectively petitioner attached schedule a to each return claiming itemized_deductions of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2013 sec_2014 and sec_2015 respectively he also attached schedule c to each return claiming net losses of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2013 sec_2014 and sec_2015 respectively the record shows that petitioner claimed deductions for some of the same expenses on both schedules a and c and that he erroneously claimed capital losses as miscellaneous expenses on schedules a while also claiming capital losses on schedules d capital_gains_and_losses for the taxable_year sec_2013 and sec_2015 discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirement sec_5petitioner does not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 for deductibility under sec_162 is a question of fact see 320_us_467 when a taxpayer establishes that he paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i moving_expenses petitioner claimed deductions for moving_expenses of dollar_figure and dollar_figure for the taxable_year sec_2013 and sec_2014 respectively respondent disallowed the deductions in full sec_217 allows as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines the term moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and related travel sec_217 imposes conditions that taxpayers must satisfy to be eligible to claim a deduction for moving_expenses first the taxpayer’s new principal_place_of_work must be at least miles farther from his former residence than was his former principal_place_of_work or if he had no former principal_place_of_work must be at least miles from his former residence sec_217 second during the 12-month_period immediately following the taxpayer’s arrival in the general location of his new principal_place_of_work the taxpayer must be a full- time employee in such general location during at least weeks sec_217 in while continuing to work for tyco in wilsonville petitioner moved his residence from portland to wilsonville inasmuch as petitioner did not move in to commence employment at a new principal_place_of_work he is not entitled to a deduction for moving_expenses that year in petitioner moved from wilsonville to sausalito to begin work at genentech in san mateo genentech paid dollar_figure of petitioner’s moving_expenses including incidental_expenses meals storage and shipping charges and temporary lodging petitioner did not produce any objective evidence that he paid any moving_expenses in excess of the amount covered by genentech consequently he is not entitled to a deduction for moving_expenses for ii schedule a itemized_deductions petitioner claimed itemized_deductions on schedules a totaling dollar_figure dollar_figure and dollar_figure comprising medical_expenses taxes charitable_contributions and miscellaneous expenses for the taxable_year sec_2013 sec_2014 and sec_2015 respectively respondent determined that petitioner properly substantiated that he had paid deductible state and local_taxes during the years in issue but that he had failed to substantiate the remaining items reported on schedules a petitioner offered testimony in an effort to substantiate medical_expenses charitable_contributions and miscellaneous expenses that he had reported on schedules a he did not however produce any reliable objective evidence that would support a finding that he paid deductible expenses or made charitable_contributions during the years in issue petitioner offered rental car confirmations in an attempt to substantiate unreimbursed employee business_expenses reported on schedules a and business_expenses reported on schedules c insofar as petitioner claims that the rental car 6respondent determined that petitioner is entitled to itemized_deductions of dollar_figure and dollar_figure for state and local_taxes that he had paid in the taxable_year sec_2014 and sec_2015 respectively respondent further determined that petitioner is entitled to a standard_deduction of dollar_figure for the taxable_year because the state and local_taxes totaling dollar_figure that he had paid that year did not exceed the standard_deduction amount charges constitute unreimbursed employee business_expenses however he failed to maintain a mileage log or similar record sufficient to satisfy the stringent substantiation requirements prescribed in sec_274 before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property ie automobiles as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir in sum as we have stated many times the court is not obliged to accept a witness’ self-serving testimony without objective corroborating evidence see 112_tc_183 citing 87_tc_74 see also 509_f3d_1149 9th cir confirming that the court may disregard uncontradicted testimony where it finds the testimony vague contrived and lacking in credibility aff’g tcmemo_2005_136 without more respondent’s determinations in respect of the amounts of petitioner’s itemized_deductions for the years in issue are sustained iii accuracy-related_penalties sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 a taxpayer is negligent if he fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has met his burden of production as discussed above petitioner failed to properly substantiate deductions and losses claimed on schedules a c and d and he did not attempt to explain his failure to properly report his taxable_income petitioner did not offer a meaningful defense to the imposition of accuracy- related penalties in this case in the absence of any objective evidence that petitioner reasonably attempted to ascertain the correctness of the disallowed deductions or losses or to comply with the provisions of the code we sustain respondent’s determination that he is liable for accuracy-related_penalties under sec_6662 to reflect the foregoing decisions will be entered under rule 7the record includes civil penalty approval forms executed by the irs tax examiner’s group manager approving the sec_6662 penalties asserted in the notices of deficiency in dispute see sec_6751
